Title: To James Madison from John Mason, 8 July 1812 (Abstract)
From: Mason, John
To: Madison, James


8 July 1812, “Indian Office.” “By the Law of the 2d. March 1811 relative to trading Houses with the Indian tribes, the manner of drawing the money, for the payment of the salaries of the Agents, assistant agents and Clerks at the trading Houses having been altered, on application to the Secretary of the Treasury in the month of December last—I learned from him, that when the requisite appropriation was provided … my communication should be made to you Sir direct.” Submits to JM “a statement of these salaries payable from the Treasury for one year commencing on the 1st: of april 1811—the day on which the present law took effect—12.370 Dollars,” requesting that this sum be made available to reimburse the trade fund. “From the remoteness of these Posts and their exclusion in most cases from intercourse with commercial people, it has been found impossible to discharge the salaries of the agents &c: in the amount due at the end of each quarter … and for the same reasons, it became necessary to accomodate them, by permitting them occasionally to take from the public stores, under their charge, small parcells of goods for their own use.” Therefore it has been necessary to keep an account with each agent. The enclosed statement includes those accounts.
